                         Case 1:19-cv-12557-WGY Document 1-2 Filed 12/20/19 Page 1 of 1
                                                                         U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                           DI S T RI C T O F M A S S A C H U S E T T S


 1.   Titl e of c a s e ( n a m e of fir st p art y o n e a c h si d e o nl y)     S e c uriti e s a n d E x c h a n g e C o m mi s si o n v.
      S o n gji a n g W a n g ( a/ k/ a " S a m W a n g")

 2.    C at e g or y i n w hi c h t h e c a s e b el o n g s b a s e d u p o n t h e n u m b er e d n at ur e of s uit c o d e li st e d o n t h e ci vil c o v er s h e et. ( S e e l o c al
      r ul e 4 0. 1( a)( 1)).

      ✔             I.             1 6 0, 4 0 0, 4 1 0, 4 4 1, 5 3 5, 8 3 0*, 8 3 5*, 8 5 0, 8 9 1, 8 9 3, R. 2 3, R E G A R D L E S S O F N A T U R E O F S UI T.

                    II.            1 1 0, 1 3 0, 1 9 0, 1 9 6, 3 7 0, 3 7 5, 3 7 6, 4 4 0, 4 4 2, 4 4 3, 4 4 5, 4 4 6, 4 4 8, 4 7 0, 7 5 1, 8 2 0*, 8 4 0*, 8 9 5, 8 9 6, 8 9 9.

                                   1 2 0, 1 4 0, 1 5 0, 1 5 1, 1 5 2, 1 5 3, 1 9 5, 2 1 0, 2 2 0, 2 3 0, 2 4 0 , 2 4 5, 2 9 0, 3 1 0, 3 1 5, 3 2 0, 3 3 0, 3 4 0, 3 4 5, 3 5 0, 3 5 5, 3 6 0, 3 62 ,
                    III.           3 6 5, 3 6 7, 3 6 8, 3 7 1 , 3 8 0 , 3 8 5, 4 2 2, 4 2 3, 4 3 0, 4 5 0, 4 6 0, 4 6 2, 4 6 3, 4 6 5, 4 8 0, 4 9 0, 5 1 0, 5 3 0, 5 4 0, 5 5 0, 5 5 5, 5 6 0, 6 2 5,
                                   6 9 0, 7 1 0, 7 2 0 , 7 4 0, 7 9 0, 7 9 1, 8 6 1- 8 6 5, 87 0, 8 7 1, 8 9 0 , 9 5 0.


                                   * Al s o c o m pl et e A O 1 2 0 or A O 1 2 1. f or p at e nt, tr a d e m ar k or c o p yri g ht c a s e s.


 3.   Titl e a n d n u m b er, if a n y, of r el at e d c a s e s. ( S e e l o c al r ul e 4 0. 1( g)). If m or e t h a n o n e pri or r el at e d c a s e h a s b e e n fil e d i n t hi s
      di stri ct pl e a s e i n di c at e t h e titl e a n d n u m b er of t h e fir st fil e d c a s e i n t hi s c o urt.



 4.    H a s a pri or a cti o n b et w e e n t h e s a m e p arti e s a n d b a s e d o n t h e s a m e cl ai m e v er b e e n fil e d i n t hi s c o urt ?

                                                                                                                          YES       9                  N O       9✔
 5.    D o e s t h e c o m pl ai nt i n t hi s c a s e q u e sti o n t h e c o n stit uti o n alit y of a n a ct of c o n gr e s s aff e cti n g t h e p u bli c i nt er e st ?        ( S e e 28 U S C
      § 2 4 0 3)

                                                                                                                          YES           9              N O        9✔
      If s o, i s t h e U. S. A. or a n offi c er, a g e nt or e m pl o y e e of t h e U. S. a p art y ?

                                                                                                                          YES           9              N O        9
 6. I s t hi s c a s e r e q uir e d t o b e h e ar d a n d d et er mi n e d b y a di stri ct c o urt of t hr e e j u d g e s p ur s u a nt t o titl e 2 8 U S C § 2 2 8 4 ?

                                                                                                                          YES         9                N O       9✔
 7.    D o all of t h e p arti e s i n t hi s a cti o n, e x cl u di n g g o v er n m e nt al a g e n ci e s of t h e U nit e d St at e s a n d t h e C o m m o n w e alt h of
      M a s s a c h u s ett s ( “ g o v er n m e nt al a g e n ci e s ”), r e si di n g i n M a s s a c h u s ett s r e si d e i n t h e s a m e di vi si o n ? - ( S e e L o c al R ul e 4 0. 1( d)).

                                                                                                                          YES         9✔               N O       9
                    A.            If y e s, i n w hi c h di vi si o n d o all     of t h e n o n- g o v er n m e nt al p arti e s r e si d e ?

                                   E a st er n Di vi si o n       9✔                         C e ntr al Di vi si o n      9                            W e st er n Di vi si o n        9
                    B.            If n o, i n w hi c h di vi si o n d o t h e m aj orit y of t h e pl ai nt iff s or t h e o nl y p arti e s, e x cl u di n g g o v er n m e nt al a g e n ci e s,
                                   r e si di n g i n M a s s a c h u s ett s r e si d e ?


                                   E a st er n Di vi si o n       9                          C e ntr al Di vi si o n      9                            W e st er n Di vi si o n        9
 8. If fili n g a N oti c e of R e m o v al - ar e t h er e a n y m oti o n s p e n di n g i n t h e st at e c o urt r e q uiri n g t h e att e nti o n of t hi s C o urt ? (If y e s,
     s u b mit a s e p ar at e s h e et i d e ntif yi n g t h e m oti o n s)

                                                                                                                          YES         9                N O       9
( P L E A S E T Y P E O R P RI N T)
A T T O R N E Y' S N A M E      D a vi d Oli w e n st ei n; M arti n H e al e y
AD D RESS      2 0 0 V e s e y Str e et, N e w Y or k, N Y 1 0 2 8 1
T E L E P H O N E N O.     2 1 2 3 3 6 5 0 3 9 ( Oli w e n st ei n) 6 1 7 5 7 3 8 9 5 2 ( H e al e y)
                                                                                                                                                                  ( C at e g or y F or m1 - 2 0 19 . w p d )
